Case 1:20-mj-03861-AOR Document 1 Entered on FLSD Docket 10/22/2020 Page 1 of 15




                              U NITED STA TES DISTR ICT C O UR T
                              SO UTH ERN D ISTRIC T O F FLO R ID A

                                  Cmse N o. 1:20, mj-0386l-AOR
                                                  -




    U NITED STATES O F AM ERIC A,



    A ARO N PA TRICK H O NA K ER ,

           D efendant.
                                                  /

                            C RIM IN AL CO M PLA IN T C O AJER SH EET


       D id thk matter origiaate from a m atterpendùlg klthe N orthenz R egion ofthe Unèed States
       Attonzey's Offkepriorto August9,2013 (M ag.Judge Alkia 0.Valle)?             Yes X No
    2. D id this m atter originate from a m atler pendilg in the Central Region of the Uléted States
       Atlorney'sOfficepriortoAugust8,2014(Mag.JudgeShaniek M.Maynard)? Yes Z No
       Did thiq m atter originate from a m atter pending itlthe Central Regbn of the Unèed States
       Atlorfley'sOfrkepriortoAugllst8,2019 (Mag.Judge JaredM.Strauss)?               Yes X N0

                                                       Respectftllly subm ittedv

                                                       ARIAN A FAJARD O O RSH AN
                                                       U N ITED STATES ATTORN EY


                                                 By: /s/l-attrenA .Asti.
                                                                       zarraqa .
                                                     Latlren A .Astigarraga
                                                     A ssktantUnited StatesAttom ey
                                                     FL BarN o.0119473
                                                     99 N .E.4thS'treetaSuke 700
                                                       M iams FL 33132
                                                       Telephone (305)961-9105
                                                       Latlren.wtstigal-
                                                                       ragattl
                                                                             /c doj.gov
    Case 1:20-mj-03861-AOR Document 1 Entered on FLSD Docket 10/22/2020 Page 2 of 15


callonforaComplaintbyTcl
                       crho
                       X- ,.n
                            uw-c==
                                 orOl
                                    =-hc
                                      > rRel
                                           fah.--.
                                               leElectroc
                                                       .> f
                                                          cE..Me
                                                               .
                                                                 an,              .   - *>                 .0u -z..- .--- .zzu,.,.r ....<-               -
       -




                                 U NITED STATES D IS                              CT CO                     T
                                                              forthe
                                                    Southem DistrictofFlorida

              United StatesofAmerica                                   )
                            V.                                         )
                                                                       )   CascN0. 1:20-mj-03861-AOR
             M RON PATRICK HONAKER                                     )
                                                                       )
                                                                       )
                         Defendartlts)

        CRIM IN AL COM PtA IN T BY TELEPH ON E O R OTH ER RELIABLE ELECTRON IC M EANS
           1,thecomplainantinthiscase,statethatthefollowingistl'ueto thebestofmy knowledgeandbdief
 10!Aboutthedatets)0f Sept.30.2020:.Oct.20,2020 in tht cotmty Of
Ol                                                   -
                                                                                                               M iam i-Dade                     in th1
   Southem     Districtof    Florida       ,thedefendantts)Golatl:
             CodeSection                                                    OA ?M'
                                                                                 :Descrlplion
 18U.S.Code!2113(aJ                              AttemptedBankRobbery
 18U.S.Code12113(a)                              BankRoberry




             '
             D ûscriminalcomplaintisbased on these facts:

   SEE AU ACHED AFFIDAV T.



              # continueuontiw attacheusheet.

                                                                                                                                                r.
                                                                                                   (*ln# xzal%
                                                                                                             Jal
                                                                                                               '
                                                                                                               v
                                                                                                               k, tux
                                                                                               '
                                                                              .          D..a..n..t....p
                                                                                                       ..
                                                                                                        a..
                                                                                                          r
                                                                                                          .e..
                                                                                                             cJ..N
                                                                                                                 ...
                                                                                                                   o..
                                                                                                                     b..
                                                                                                                       l.
                                                                                                                        e..
                                                                                                                          s..g..
                                                                                                                               r.
                                                                                                                                -..S-A
                                                                                                                                     --F..B-l
                                                                                                       Prlnted 1- a?xftillê
     Attested to by the applicantjn accordm ce wlth the
     requiremcntsofFH .R,Crim .P.4.1byW lAatsApp
                                                                                                            z-'                                 ,
     Date:       10/21/20                                                                    -o-x
                                                                                                   <
                                                                                                ..t..-.               //7
                                                                                                                        .
                                                                                                                        Z.
                                                                                                                         '
                                                                                                                         r
                                                                                                         Ju4 zaîg'm        *'
     Cityandsute:                            Mi
                                              .
                                              a.
                                               m.i
                                                 -.-eI
                                                     .
                                                     p(i
                                                       .
                                                       dA                      Aiiç.i@..M -0t@.zo-RmysKa.l.J.,S..Mnai
                              - .. . ..   - ..                                    .. ,                            ; .
                                                                                                                    t
                                                                                                                    s.
                                                                                                                     t.
                                                                                                                      lla.
                                                                                                                         t
                                                                                                                         x
                                                                                                                         v-l.
                                                                                                                            t
                                                                                                                            .
                                                                                                                            1.
                                                                                                                             d.
                                                                                                                              qe
                                                                                                       Prîntedllt
                                                                                                                w lzJZW tklle
Case 1:20-mj-03861-AOR Document 1 Entered on FLSD Docket 10/22/2020 Page 3 of 15




                                   A FFIDA W T IN SU PPO RT O F
                                     CR IM INA L CO M PLAINT

           1,DanielJaredNobles,Jr.(thetKAffianf'l,being fksttiuly sworl: hereby depose andshte
    asfollow s:

                        IN TR O DU CTIO N AN D A G EN T BA C K GR O UN D

                  1am aSpecialAgentwèh theFederalBtlreau ofInvestigation (1TB1'')cul-
                                                                                    rently
    assigned to the Violent Crimes and Fughive Task Force ofthe FBI'skliamiDivisioh, and have
    selwed i'
            lthe FBI asa SpecialA gentsiw e Janm ry,2020. M y duties involve investigating bal'
                                                                                              lk

    robberies,H obbs Actrobberies,extortion, kidnappings, and otherviolations offederallaw . Prior

    to becoming a SpecialA gent,Iworked as a civl
                                                'l Etigation attom ey foroverthree years.

                  l m ake this Afridavit based on my personalknowledge, as w e2 as infolqnation

    provided to m e by other ildividuals, other Special Agents of the FBI, Task Force Officers

    (:TFOs'')assigned to the Violent Crimes and Fugàive Task Force,and other Law Enforcement
    Officers of other ilw estigative agencies, and m y review ofrecords and other evidence obtained

    durilg the cotu'
                   se of thk itw estigation, This A ffidavit is subluitled for the lànited pul
                                                                                             -pose of

    establkhing probable calzse hlsuppol't of the crinùzal complaàzt charging Aaron Patrick Honaker

    (GtHONAKER'')whh four (4)counts ofattempted bank robbely itzviolation of Title 18,U nited
    StatesCode,Section 2113(a),andtwo(2)cotlnts ofbank robbery,irlviolation ofTitle 18,Ul'
                                                                                         tited
    StatesCode,Section 2113(a).Ihavenotincluded in this Affidavh each andeveryfactknown to
    m e. Rather,Ihave included onl
                                 y the factsthat are suffkient to estabish probable cause forthe

    ksue
       tnce ofa crizlizal complaint against HON A KER forthe above-descrèed criminal violations.
Case 1:20-mj-03861-AOR Document 1 Entered on FLSD Docket 10/22/2020 Page 4 of 15




                                        PR O BAB LE CA USE

       1.        Attem pted B anltRobben':Citibmzk,396 Allzmnbm Ch'cle,CozulG ables,Flolîda
                 (Septem ber3o,2020)
                    On W ednesday,Septelnber 3O,2020,atapproxiuately 3:
                                                                      30 PM ,an unknow n male

    subject- since identified asHoNytKER- enteredtheCitibank located at396 Ahambra Ckcle,
    CoralGables,Florida (herein refen-edtoasthetiseptember30th Attempted Robbe1'
                                                                               y''l.Themale
    subjectsatilthelobby andwaitedapproximately 15minutesbeforehithlly approaching afemale
    tellerCtvictim 1'').Themale subjecthandedVicthn 1ahandwritten notethatreadççldlon'ttouch
    the alan'
            n or callpolke.'' The note also asked for money,and Victhn l recalled either readiAg or

    being toldthatthemalesubjectdemanded 1$10,000.00.'' Victim 1respondedthatthey ttdid not
    have the m oney, it is in the machine.'' Victim 1 moved aw ay from her cotlnter, and the m ale

    subjecttumedandleRthe balx taldng 11 notewith lûm.
                   Victim 1andotherwknessesdescribedthemalesubjectasawlûe male,whowas
    tal,approximately 67izhel
                            '
                            gl&t. Witnesses also described themale subjectasbeing in 1+ 30s,
    having a fullbeard,and w asw earhg a black shktwith black and red shorts.A review ofthe ballk

    surveitknce footage and ànages obtaized followàlg the Septelnber 301 Atlempted Robbery

    revealedthatthemalesubjectmatchedthedescrètionsgiven bythewànesses,andalsoevidenced
    thatthe m ale suspectw asw earhg bhck telm k shoesw ith w hite soles atthetine ofthe atlem pted

    robbely

                   C itibalzk's deposits are àzsured by the Federal Deposit Inqurance Conm lission

    (t:FDIC'')
Case 1:20-mj-03861-AOR Document 1 Entered on FLSD Docket 10/22/2020 Page 5 of 15




        II.     Bnnk Robbery:ChaseBank.20880BiscayneBlv(I.,Aventua Floxida (Octoa r
                3,2020)
                   O n Saturday,October3,2020,atapproxim ately 1:55 PM ,an utlknown whhe m ale

    subject- sàAceidentified asHoNAKER- elAteredtheChaseBanklocatedat20880BkcayneBlvd.,
    Aventura,Florida (hereinrefen'edtoasthe''October3rdRobbery'').Themalesubjectapproached
    a femaletellerCtvictim 2'1)and sttedhewantedtomake awkhdrawalbutthathedid nothavehis
    debitcardwith him. '
                       I'
                        he malesubjecthanded Victim 2 ahandwrken note statingthatitwould
    provide itzstnTctiol'
                        s on how to w ithdraw them oney.V ictin 2 readtlze note andim m edàtely realked

    thatthemalesubjecthtendedtorobthebank.Thenotesaid,it
                                                       '
                                                       tparqIlemptya2ofyour$50sand
    $100s and putitin an envelope.''Victin 2 complied with the commands and provided the male

    subjectapproximately $1,050.00.Afterreceivingthemoney,themalesubjecttookbackthenoteand
    lefttheChase Bank on foot.

                    Victim 2andotherwhnessespresentattheChaseBalzkdescribedthemalesubjectas
    awhkemale,whowastalt orapproximately 67in height.Victà'
                                                          n 2 alsodesclibedthemalesubject
    ashaving lightcoloredeyesandt'brownkh blonde hak.''Theunknownmalesubjectworeamask
    aroundhis face.l A review ofsulweillance footage and iuagesobtained followàlg theChaseBalzk

    robbel'
          yrevealedthatthemale subjectmatchedthe descriptiolzs ofthewitnessesandthathewore
    black telm k shoesw ith w llite soles.

                   ChaseBank's deposits are à'
                                             lstlred by the FDIC.




    1TheseriesofrobberiesandattemptclrobberiesdocumentedinthisAffida'    vitoccun' edduringtheimplementatbnof
    COVID-19 restrictions.A pplicable localordiaancœ required citizzns to w ear face coveringswhile patronA v
    businessesand theappearanceofHONAKER wearing afacemask in and ofitselfdid notalarm thevictims and
    witnessœ .
Case 1:20-mj-03861-AOR Document 1 Entered on FLSD Docket 10/22/2020 Page 6 of 15




       111. Attempted Bnnk Robbery:W ells Faq o Bank,2555 Ponce De Leon Boulevans
            ComlGables,Florida(Octobers,2020)
                   On M onday Od ober 5,2020, atarotmd approximately 3:
                                                                      53 PM ,the CoralCxables

    PolkeDepartment(tCGPD'')receiveda911dkpatch forabank robbel'y inprogressattheW ells
    Fargo Bank located at2555 PonceDeLeon Bokllevard,CoralGables,Florida (hereinreferredt
                                                                                       f
                                                                                         oas
    thelg ctober5thAtlemptedRobberf').TFOsandFBIAgentsfrom theViolentCrimesandFug'
                                                                                 ltive
    Task Force responded whh CGPD officers.Upon an'ivat Law Enforcelnent lealnzed that, at
    approximately 3:43 PM ,a1a1$ wllitemale- sùnceidentified asI-loNAKER- ellteleedlheW ellsFargo
    Bankw earing afloppy hat,blue shol-t-sleeve slzi14,andbandana arotlnd hk face and neck.




           l0. The mak subject stood in the ctkstomer line waiting for assistance,and then
    approachedafemaletellerCtvictàn 3''). Hethenstatedthathewantedtowithdraw somemoney
    from hisaccountbufforgotlltsdebitcardandwould needassktance.Themalesubjectthen told
    V ictim 3 thathew ould provide hera note showing Glzow he w anted''his cash to be w ithdrawn. 'Ihe

    malesubjectthenhandedVictim 3ahandwrhtennotethatsai; inpal't,t:gkleepcalmmandgivemea2
    themoney in the draw er,Ihave a g1m.''

                  Afterreaizingthatthemalesubjectintendedtorobthebalzk Victim 3toldthemale
    subjectthatshecouldnotreadEnglish andwouldneedassktancefrom hermanager.W llileVictim
    3 alerted hermanagerto theeventsthatweretranspiring,themale subjectsteppedback tothe
    customerline.Atsomepoklt,themalesubjectbegantyping onacellphoneandholdizg ituptoh.
                                                                                     k
    ear.Themalesubjectthenbeganslowly backing outofthecustomerline andlefttheballkonfoot
    from thebank'seastentrance.Victin3descrbedthemalesubjectasbeingçlall.''
                  Law ellforcem ent conducted a search of the stuvoundàzg area for any potential

    surveillancevideofootageand/oriuagesofthemalesubject,ilcluding anypossiblevellicleshewas
Case 1:20-mj-03861-AOR Document 1 Entered on FLSD Docket 10/22/2020 Page 7 of 15




    traveling it
               aand/ordkections oftravel.Tlzrough theseeffol-ts,the Aft-lant located video sulweillance

    footage from a thkd-party property management company ('GManagement Company''), The
    M anagem entCompany m ain&ained close-ckcuitsurveillance cam erasaround the areaofthe W ells

    FargoBalzk and capttredstllweillance footage ofthe eventsoccun-ilg before,dtu-izg,andafterthe
    O ctober5th AttemptedRobbery.

                   A review of the footage from the M anagem ent Company revealed that the m ale

    subjectanivedtotheareaotltsideoftheW ellsFargoBankatleastflfteenminutesbeforeenterhg.
    Themalestlbjectwalkedvariousroutesoftravelarotmdthebankandeventm llysatdownirlapublk
    square outside ofthe bank forseveralm iultes priorto enterhg. Atthi
                                                                      s tkne before he enteredthe

    ballk themalesubject'sbandanawasdownarolmdl1kneck leavizglaisfaceftlllyexposed.Tlu-ough
    thestuweillancefodage,theAfrlantobtailzedastillimageofthemalesubject'sface,whkh identified
    hhq asaw lû em ale w ith fu2 facialhair,ùlcluding abeard andm tlstache,w hich w asbrow n h&color.

    In addition,the surveillance footageand ànagesconf-
                                                      nnued thedescriptions ofthe w itnesses,and also

    againevidencedthemalesubjectwearingthesameblacktelmisshoeswithwhkesolesthathewol'e
    onthedaysoftheSeptember30 AttemptedRobbel'y andtheOctober3rdRobbely

           14.     W ells Fargo Bank's deposits are itksured by the FD IC.

                  Following theOctober5thAtlemptedRobbery,theAffzntcomparedthemethodand

    mears tlsedbythethen-unknown malesubjeetitltheSeptember30th AttemptedRobbery,October
    3rdRobbely andOctober5thAttemptedRobbery,in addition tothedescription ofthemalesubject
    durilg each event. Thiscomparkon revealed strong sim ilarities in how each ofthese robberiesw ere

    can-iedotztandinthedescriptiolzsofthemalesubject.Thesestrongsinilarities1ed 1aw enfbrcement
    toconcludethattherewasafakprobability thatthesamesubject- siweidentTied asHONAKFX-
    conmlitted allthree robberies.
Case 1:20-mj-03861-AOR Document 1 Entered on FLSD Docket 10/22/2020 Page 8 of 15




           16.    A fter connecting tlw sim ilarities between the three robberies, law enfbrcem elt

    concluded thatthesamemalesubjectwould ikely makeftlttlreattemptstorob otherbanksinthe
    com izg days.Asa result,theFB1began w idely dktrèuting bulletins/lookotlt noticesto localpolk e

    departments,includàlg, the CGPD,thatdescribedthethen unknown male subject and provided
    surveillance footage ofhim ,andw anzed ofhk likely colm ection to multi
                                                                          ple bank robberies.

               Bnnk R obbery: Chase Bnnk, 355 A lhnm bm C ircle, C om l G ables, Flol4da
               (October10,2020)
                  On Saturday,O ctober 10, 2020, at arotm d approxim ately 1:54 PM ,a white m ale

    subject- sinceidentified asHoNAKER- appl'oachedatezert&Yictàn4'')attheChaseBanklocated
    at355AlhambraCkcle,CoralGables,Florida andpresentedtoherademandnote(hereinrefel-redto

    astheKûoctoberl0thBalzkRobber/').Afterreadhgthenote,Victim 4realkedthatthemalesubject
    intended to rob the bank and requested assktancefrom a co-w orker.Victim 4 recalledthatthe note

    providedbythemalesubjectwashandwritteninEnglish andusedblock-styleprint.Themalesubject
    verbally told Victin 4toprovide him only ç%50satzd $10Os.''Victim 4 assembledthemoneyinto an

    envelopeandslid itthemalesubject.'
                                     I'hemalesubjecttookthemoney,approximately $800.00,and
    hk handw ritten note and fledthebank on foot.

           18.    TheAffiantobtainedfootage and im agesfrom surveillance cam erasirland aroundthe

    Chase Bank that captured the O ctober l0th Bank Robbery. A review ofthe footage and images

    revealedthatthemalesubj4ctthatrobbedtheChaseBankappearedtomatclzthelikenessofthesalzv
    malesubjeetfrom photograpitsobtakled inotherballkrobberies,including thathewasawhitemale,
    appearing 111in heightandhad brown h:irasslzown by llissidebtm u. ln addition,during theO ctober

    10th BalakRobbery,themalesubjectworeablackhat,bkckpants,whèelong-sleeved shit ablack
Case 1:20-mj-03861-AOR Document 1 Entered on FLSD Docket 10/22/2020 Page 9 of 15




    facemask andthesameblacktermkshoeswàh whitesoleswol-nonthedaysoftheSeptember30tl
                                                                                   1
    Atlempted Robbely October3rdRobbery,and October5th Atlem pted Robbery.

                  ChaseBnnk'sdeposàsare ùzstu'ed by the FDIC.

              A ttem pted R obbery:H SBC B ank at 2222 Ponce De Leon Blvd.,C om l Gables,
               Florida (October15,2020)
           20.    O n M onday,October15,2020,ataround 4:49 PM a wlûte m ale- siAce identified as

    H ON AKER enteredthe HSBC B allk located at2222 Ponce De Leon Blvd.,CoralGables,Florida

    (hereinreferredtoastheEr ctober15thAtlemptedRobbely').R7zemalesubjectapproachedtheonly
    femaletelleratthecustomercotmter(Ttvictin 57')andaskedtomakeacashwithdrawal Themale
    subjectopenedacomposkion-styl
                                e notebook pulled otztapapernote,andthen handedkto Victiu
    5.'
      Ihemalesubjectthenstatedthatthenotedescribedhow tomakethewithdrawal.Victim 5glanced
    atthenoteand,withoutrealking itstruemeaniAg,askedthemalesubjecttoftlloutawhhdrawalslip
    fkstbecatksesheneededanaccountnumber.Themalesubjectwakedovertoaservicecotlnterand
    w rote on a w ithdraw alslip as requested. H e then agail approached V ictim 5 and handed herthe

    whhdrawalsl#,wllkh statedçtreadthenote.''Victim 5thenreadtheoriginalnote,which statedin
    pertinentpart:Gtcrl
                      've m e all 100s,50s,and 20s...don't hitthe alanzl.'' Victim responded thatthe

    barlkkeptkscashincountingmachinesandthatshecouldnotprovidethemoneytothemalesubject.
    Themalesubjectthenleft,walking outtheHSBC Balzk'swestfacingdoor.
                  Victim 5andotherwitnessesdescribedthemalesubjectasawhitemale,ta1 slim kl
    builts andhadblueeyes.Themalesubjectworeablackandwhhebaseballhat,bluejeans,awhàe,
    long sleeveshktwith a large fish on the back and a black neck gaher around 1+ face. Victim 5
    describedthemalesubjectashavingredskinarotmdllisearsandneckoasThehadasunburn.
Case 1:20-mj-03861-AOR Document 1 Entered on FLSD Docket 10/22/2020 Page 10 of 15




                   A revieW of sulweillance fooh ge and ùnages obtained follow ing the O ctober 15th

    AttemptedRobbel'
                   yrevealedthatthemalestlbjectluatchedthedescrètionsofthewitnessesandagaiz
    showedthemalesubjectwearàzgthesameblacktenniqslzoeswithwhitesoles,ashedid dtu'ingthe
    pastfourrobberies.-11lis stuweillance footage furtheredlaw elzforcem ent'sbeliefthatthe salnem ale

    subjectwlzorobbedorattemptedtorobthevariousbal'
                                                  lltsonSeptember301 October31.
                                                                              d,October
     5th,and Octoberl0th,wasthe samemale subjectresponsible forthe October15th Atlempted
     Robbely Smn
              ' ilarkies itz the m ethod and m eans for these t-147e robberies further suppol-ted this

     conclusion.Forinstance,hketlzeotherrobberies,thesubjectintheOctober15thAttemptedRobbery
     approaciledasklgk tellerandaskedforheè makitlg acashwithdrawalbeforepresenti'
                                                                                 lgademand
    notetlmtaskedonlyforLqrgedenomination bilk $20s,$50s,or$100s.Notably,thesubjectdllrilg
    theOdober15thAtlemptedRobbel'
                                y alsoworeblack telmis shoeswith whàe soles,

                    H SBC Bank's deposits are insured by the FD IC.

        VI. TheAnvstofHolzaker(Octoberzo,2020)
            24.     On October20,2020,two detectives ofthe CGPD began a late-aftelmoon,targeted

     surveillance ofvarious banking izstitutions iz theCoralGables area, Thespecitic ptuyose ofthis

     stuweillance wasto attemptto identify and perhaps capture the then-unknown male subject
     responsible forthe September30th,October3r4 October5th,October101 and October15th
     robberies/attem pted robberies. In preparation for this stlrveillance operatioq these detectkes laad

     studiedFBIbulleths showizgsulweillanceknagesoftheulzknownmalesubject,whichdescribedhis
     physicalcharacterkticsand the clothing wonaduràzg eachrobbery.7Ye FBI bulletizs also included

     stillshotfootageofthemalesubject's- l
                                         ateridentifkd asHONAKER--TUIIexposedface,andboth
     detecthzesstudied the footageprior tobegilm ing their sunzeillance ofthe area.
Case 1:20-mj-03861-AOR Document 1 Entered on FLSD Docket 10/22/2020 Page 11 of 15




           25. Around3:46 PM,onedetective(tr étective11')spottedHONAKER attheconzerof
     Sakedo Streetand Ahambra Ckcle irlCoralGables,Florida, D etective 1fkstnoticed HO NA KER

    becausehematchedthephysicaldescrètionofthetmknownmalesubjectinthepreviouslydescribed
    robberies. ln additiol Detective ltloticed tlzatH ON A KER w oreclothingsim ilar tothatw onlby the

    then-unlmown subjectirlthepreviotksly describedrobberies,includhg dark-colored clothhg and
    black tennk shoesw ith white soles. Detective 1concludedthatHON AK ER m atchedthedescription

     oftheullknownmalesubjectwantedbytheFB1forthepreviotlsly descrbedbankrobberies.
           26.    D etective 1 w as also concenled by HON A K ER 'S actions duri'
                                                                                lg his stlrveillance of

    him.Specifkally,Ddective 1whnessedHONAKER walking up and down the streetseveraltimes

    and looking itz various directions. Baged on Detective l'g training and experience, k appearedto

     Detective 1thatHON A KER w ascasing the areaforpotentialbanktargetsand/orthe presence ofkw

     enforcementorotherdeterrents.AnearbychaseBank locatedat355AlhambraCircle,CoralGables,
    Florida- tlle exactlocation oftheOctober l0th Bank Robbery- stood lessthan haT a biock ffom
    w hereD etective 1spotted H ONA KER .

                   Shortly afttrspottklgHONAKER,Ddedivtlradioedanothurdettctivt('Ddectivt
    2'')toreporthisfmdklgsandtoadvkeDetective2ofHONAKER'Slocationanddkection oftravel.
    Guided by this izfolnuation, Ddective 2 then spotted HO NA KER w alking 1zol4h on A hambra ckcle

    towards a Chase Bank. Ahnost imm ediately upon seeing HON A KER,D etective 2 recognized his

    facial features and clothing from the FBI bulktins, Specifkally, Detective 2 noticed that

    HONAKER- VethesutjectdescribedintheFBIbulletizs= wastallrapproxinately 5'11''or6',
    had brown coloredhak,and blue eyes.
Case 1:20-mj-03861-AOR Document 1 Entered on FLSD Docket 10/22/2020 Page 12 of 15




                  Atthat poàlt, based on both detectives trainizg and experience,the tw o officem

    believed that HONAKER was the tmknown male subject wanted by the FBI for the bank
    robberies/atlem ptedrobberiesthatoccun'ed on Septem ber31 1),andO ctober 3rd>5th,l0tll,and 15th.

                  D etective 2exitedhk tmmarked police vehicle,took olztandputon atacticalvestthat

    had identifkation panels clearly displaying the designation of tTO LICE.'' HO N AKER and

    D etective 2 tt
                  locked eyesr''andH ON AK ER tulmed around and began walking ilanotherdkection,in

    whatappearedtobean attemptto evade law elzforcem ent.

           30.    In tleeing the officers,HON AK ER turned down an azeyw ay and both detectiveslost

    sightofhiu.Detective2 eventually spotted HONAKER oncemore andfollowed alterhim on foot

    into anearby parking garage. HONAKER descendeda stai'welt wllile Detective 2 obselwed lzin
    from above. H ON AK ER then opened a dooratthebottom oftheparkilg deck'sstaàavellandbegan

    to look rl
             'ght and left, as T contkming hk previous scanni
                                                            ng for law enfbrcem ent. Detective2

    alm ounced himself as polke, and ordered HON AK ER to ptlt hts hands up. W hen H ONA KER

    complied wkh thk order, Detective 2 could see a bulge protnlding otlt from tmder 11: shkt.

    D etective 2approachedHoN A llEltandplaced hin izto ctkstody, HoN AK ER spontaneotksl
                                                                                        y utlered

    thatheI'
           w ould dowhatever(Detective21said''andthathehadlzid abackpackundelmeathanother
    stakwellitzthe parking garage.

           31.    A searchofHONAKER'Sperson revealed:(1)a ballpointhammertueked intohk
    waktband;(2)agreenpocketnotebook (3)àzstnzctionsonhow tocommitbankrobberies(contained
    wàhizthepocketnotebookl;and (4)folded up dem and notessitnilar in descri
                                                                           ption to the demand
    notesused izthe previously m entioned robberies.
           32.    Follow itv his arrest,FBIA gents and TFO sobtahzed a posthéiranda statementfrœn

     HON AKER,durilg which he confbssedto robbing orattem pting to rob the previously m entioned
                                                  10
Case 1:20-mj-03861-AOR Document 1 Entered on FLSD Docket 10/22/2020 Page 13 of 15




    bankqon September30% andOctober31.d,5th,10th,and 15th.2 HONAKER also adne ed and
    identified him selfastheperson depicted in surveillance knagesfrom therobberies.H e explailed that

    he canied the ballpoint hamm er w kh him during the robberies to escape any glass çtmantraps''

    triggered by bank securky.

            33.    HONAKERthencorlsentedtoasearchofthebackpack which hehid underone of
    thestakwaysintheparkinggarage,whichCGPDofficershterl'
                                                        ecoveredsubsequenttoHOMAKER'S
    anvst. A search ofthe backpackrevealed severalhandwritten dem and notesthatappearedpurposed

    forbank robbelies. These notes included a tçdraft''note and fmalversions of tw o diftkrentnotes,

    labeled t'
             N o'
                te 1''and S'
                           N pte 2.'' H ON AK ER admitled thathe used ç'
                                                                       N ote 1''i&hb robberies on

     Octotner31-d,and 5t11aandused dN ote 2''in lais robberieson O etober l0th a>d 15th.

            34,     Finally, duringtheiltelwiew,HONAKER confessedthathew asin theCoralCrables

    areato attemptto rob the TD Bank,located at 255 Alham bra Ckcle,CoralGables,Florida,and he

    would havedoneso hadhenotbeendiscoveredby Detecth'e 1andDetective2.




                          I'lT1IS SECTION LEFT INTENTIONALLY BLANKJ




    2Honaker'spostM fm nllstatementwasauclioandvidœ recordi .
Case 1:20-mj-03861-AOR Document 1 Entered on FLSD Docket 10/22/2020 Page 14 of 15




                                      CO NCLUSION

                Bastd on m y trakling and exm rknce,and asfurthcrsupm ned by the facl k tlzb

   Xm daxit,lrespectfully sllbm k tlmtprobable cam eexl
                                                      ststhatA aronPatrkk HONAKER commkted

   fourcountsûfatttmptedbankreb/ry,in vkhtbn cfTitle 18,UnitcdStatesCode,Secdon2113(a),
   andtwocovntsofbankrobbtry,invbktion ofTile 18,UniedstatcsCode,Sectbn2113(a),
          FUKTRER YOUR AFFIANT SAY ETH NAUGHT.




                                                                                     5P.
                                                  anklJared     bs, r.,Sw cklAgent
                                                 FederalBurea   fInvestigatbn


      Attestedto bytheapplicantin accordancesviththereqtlirem ents
      t'
       )fFed.R.Crim .P-4.1LyMFhatsApp this 21stday ofOctober2020.

                           ,
            .
                 .
                     m y
       HON ORABLE ALIC
                               yyy
                                 w
                               M . PAZO-REYES
       UNITED STATES M AGISRX ATE JUDOE




                                                12
    Case 1:20-mj-03861-AOR Document 1 Entered on FLSD Docket 10/22/2020 Page 15 of 15




!                                 U M TED STA TE S D ISTR IC T C O UR T
                                     SO UTH ERN DISTRICT O F FLOR ID A

                                  CASE NUM BER: 1:20-mj-03861-AOR
                                          BO ND RECO M G NDA TIO N



    DEFENDANT:AARO N PATRICK HONAKER

                     Pre-TrialDetention
                 (Pel-
                     sonalSurety)(Corporate Surety)(Cmsh)(Pre--rrialDetention)



                                                                             *

                                                   By:
                                                          A   A: La ren A.Astigarraga



    LastKnow n Address:




    qrhatFacility'
                 .




    Agenttsl:              SA DanielJared Nobles,Jr.
                          (FBI) (SECRET SERVICE) (DEA) (1RS) (1CE) (OTHERI
                           FB I
